Citation Nr: 9916336	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1953 to August 
1955, and from January 1967 to May 1977.  This matter comes 
to the Board of Veterans' Appeals (Board) from an August 1995 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) which denied the claims of service 
connection for a right knee disorder, degenerative arthritis 
of the left knee, and a lung disorder claimed as secondary to 
exposure to Agent Orange in Vietnam.  

The Board previously addressed these issues in August 1997, 
denying service connection for a right knee disorder and a 
lung disorder.  The Board also noted that the RO, in December 
1991, had declined to reopen a claim of service connection 
for degenerative arthritis of the left knee.  (The RO denied 
service connection for arthritis of multiple joints in a 
January 1989 rating decision.)  Because the Board does not 
have jurisdiction to review a claim previously denied without 
the submission of new and material evidence, a determination 
the RO had not accomplished, the Board remanded the claim of 
service connection for degenerative arthritis of the left 
knee for such readjudication.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The RO 
declined to reopen the claim in a September 1997 rating 
decision, a June 1998 statement of the case, and a September 
1998 supplemental statement of the case; thus, the claim is 
now again before the Board for appellate review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative arthritis of the left knee was denied in a 
December 1991 rating decision; the appellant received notice 
of the determination and his appellate rights in a December 
18, 1991 letter from the RO; no appeal was initiated 
therewith.  

2.  The additional evidence received into the record 
subsequent to December 1991 is new and material, as it 
contains competent evidence linking the post-service findings 
of degenerative arthritis of the left knee to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left knee.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for degenerative 
arthritis of the left knee is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the claim of service connection for 
arthritis of multiple joints in a January 1989 rating 
decision.  The appellant was informed of other actions taken 
in that rating decision in a March 9, 1989 letter from the 
RO, but was not informed of the decision to deny service 
connection for arthritis of multiple joints.  In October 
1991, he filed a claim seeking, in part, service connection 
for arthritis of the left knee.  A December 1991 rating 
decision determined that the appellant had not submitted new 
and material evidence to reopen a previously denied claim, 
presumably the January 1989 decision denying service 
connection for arthritis of multiple joints.  

If he disagreed with that determination, he had the right to 
appeal it to the Board.  A claimant or his representative may 
initiate the appellate process by filing a notice of 
disagreement with the adverse decision within one year from 
the date the RO mailed notice of the determination.  
Otherwise, the determination is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  The RO notified 
the appellant of the December 1991 rating decision by letter 
dated December 18, 1991.  The one-year period after the date 
of mailing of this determination ended in December 1992.  
During that one-year period, the record does not reflect 
receipt of any communications from him that might constitute 
a notice of disagreement initiating appellate review.  Since 
an appeal was not initiated within the appropriate timeframe, 
the December 1991 rating decision became final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
January 1995, the appellant filed a claim of service 
connection for degenerative arthritis of the left knee.  As 
discussed in the Introduction section above, the RO denied 
service connection in its August 1995 rating decision and 
declined to reopen the claim in a September 1997 rating 
decision, a June 1998 statement of the case, and a September 
1998 supplemental statement of the case.  The RO cited a 
failure to submit new and material evidence since the 
previously denied claim.  The appellant seeks from the Board 
a determination that he has submitted new and material 
evidence, thereby reopening the claim.  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board required to reopen if 
such evidence is submitted and prohibited from reopening and 
considering the claim on the merits if such evidence is not 
submitted.  Barnett, 83 F.3d at 1383-84; Winters v. West, 12 
Vet. App. 203, 206-07 (1999).  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened for adjudication on 
the merits.  If not, that is where the analysis must end as 
the Board lacks jurisdiction to review the merits of the 
claim.  See Barnett, 83 F.3d at 1383-84.  

Since the Board's August 1997 remand, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) (the U.S. Court of Veterans 
Appeals prior to March 1, 1999) required the Board to conduct 
a two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board take the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.  See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Excluded from this analysis was any need for the 
appellant to show that the claim was well grounded, the 
threshold issue in service-connection claims.  See Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a reopened 
claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  Thus, in 
taking the first step of the Manio analysis, the Court had 
required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans (Samuel) v. Brown, 
9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

Relevant evidence of record at the time of the December 1991 
rating decision included the service medical records, which 
are silent as to any left knee complaints or findings, both 
at enlistment and separation.  June 1976 service clinical 
records showed, however, that the appellant experienced 
numbness or loss of feeling in the left knee when walking 
long distances, and the etiology thereof was described as 
unclear.  Also of record were two VA examination reports, in 
November 1977 and June 1988, which were silent as to left 
knee symptomatology, and a November 1988 VA examination 
report that showed left knee flexion to 125 degrees.  

The additional evidence submitted by the appellant subsequent 
to December 1991 included "new" evidence that was not 
before the RO at that time.  This new evidence, including VA 
and private clinical and examination records, essentially 
showed degenerative arthritis of the left knee requiring 
arthroscopic surgery and a total replacement of the left knee 
in 1997.  The newly presented evidence need not be probative 
of all the elements required to award the claim, but only as 
to each element that was a specified basis for the last 
disallowance.  Id. at 284.  The only apparent reasoning for 
denying the claim in December 1991 was the lack of evidence 
of a current disability.  The record as it stands now 
includes that very evidence, which provides a more complete 
picture of the circumstances of the claimed disorder.  For 
this reason, the new evidence is material, and the claim of 
service connection for degenerative arthritis of the left 
knee must be reopened.  The record need not show that this 
new evidence presents a reasonable possibility of changing 
the outcome of the December 1991 decision, since the Federal 
Circuit struck down that Court-imposed requirement.  See 
Hodge, 155 F3d at 1359-64.  

Since the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test; it must determine whether the claim as 
reopened is well grounded, presuming the credibility of all 
the evidence of record in support of the claim.  Winters, 12 
Vet. App. at 206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(arthritis shown within one year of separation may be 
presumed incurred in service).  The threshold question that 
must be resolved with regard to a claim is whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  In order for a service-connection claim to be well 
grounded, there must be (1) competent evidence of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

As already noted, the service medical records showed that the 
appellant complained of numbness in the left knee in June 
1976, as well as the appellant's allegations of numerous 
traumatic left knee injuries.  (See Transcript of March 1996 
hearing.)  Moreover, the evidence demonstrates that the 
appellant was treated in the 1990s for degenerative arthritis 
of the left knee, resulting in a total replacement of the 
left knee in 1997.  These findings document competent medical 
evidence of current degenerative arthritis of the left knee 
and evidence of some kind of left knee symptomatology in-
service, thereby satisfying the first two elements of a well-
grounded claim.  Caluza, 7 Vet. App. at 506.

Thus, in order for the claim to be well grounded, the record 
must include competent medical evidence of a nexus, or link, 
between the current disorder and service or between the 
current disorder and a service-connected disability.  Of 
particular importance is a June 1998 statement by a private 
physician indicating that, based on the appellant's 
parachuting history, the claimed in-service knee injuries 
"likely resulted in the degenerative condition of the knees 
necessitating [a left] total knee replacement."  This 
comment is sufficient to well ground the claim.  While this 
statement was based at least in part on the appellant's 
version of his own history repeated to the physician, the 
statement also expressed the physician's opinion of a 
relationship between the current disorder and service, 
thereby rendering the June 1998 statement competent medical 
evidence.  Compare LeShore v. Brown, 8 Vet. App. 406, 410 
(1995) (information simply recorded by medical examiner, 
unenhanced by any additional medical comment by that 
examiner, and does not constitute competent medical 
evidence).  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a current 
disorder, symptomatology in service, and a link between the 
current disorder and a service-connected disability, thereby 
satisfying the three elements of a well-grounded claim.  See 
Caluza, 7 Vet. App. at 506; Jones, 7 Vet. App. at 137.  The 
Board thus determines that the claim of service connection 
for degenerative arthritis of the left knee is well grounded.  
As the claim of service connection for degenerative arthritis 
of the left knee is well grounded, VA is under a duty to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  Additional 
development, required under the duty to assist before this 
decision is adjudicated on the merits, is addressed in the 
Remand section below.  


ORDER

New and material evidence having been submitted to reopen a 
claim of service connection for degenerative arthritis of the 
left knee, the claim is reopened.  


REMAND

As discussed above, the claim of service connection for 
degenerative arthritis of the left knee is well grounded.  To 
thoroughly evaluate the nature and etiology of the disorder, 
the claim will be remanded for a VA orthopedic examination.  

Before examination, however, the RO should undertake further 
development of the claim.  The appellant testified at his 
March 1996 hearing that he had not suffered any injuries to 
the left knee since his separation from service.  A June 1997 
private clinical record, though, noted that in 1990 he fell 
from a roof, landing on his feet with knees extended, and 
that he was a retired firefighter.  On remand, the RO should 
ask the appellant to identify the dates and treatment 
facilities associated with any treatment he received for 
residuals of the 1990 injury, as well as the names and 
addresses of any of his employers during his firefighting 
career.  The RO should then obtain pertinent records from the 
sources identified by the appellant.  

The appellant also testified at his hearing that he had 
participated in over 700 parachute jumps during service.  His 
DD Form 214 shows that he was an infantryman, but does not 
reflect receipt of a parachute badge.  In order to verify his 
parachute experiences in service, the RO should ask the 
appellant to provide any service records in his possession 
and secure copies of his service personnel records.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
degenerative arthritis of the left knee, 
including any such treatment for 
residuals of the 1990 injury (with the 
exception of Drs. Friedman and Reeves) 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should request that the 
appellant supply the name(s) and 
address(es) of his employer(s) as a 
firefighter.  After securing any 
necessary releases, the RO should obtain 
complete employment and medical records 
from such employers and associate them 
with the claims folder.  

3.  The RO should request that the 
appellant provide copies of all service 
records in his possession, with 
particular attention to such records 
documenting his training as a 
paratrooper, the number of jumps he made, 
and the receipt of any awards or 
qualifications as a parachutist.  All 
documents received should be associated 
with the claims file.  

4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of the appellant's complete 
service personnel file, including his DA 
Form 20 and all documents pertaining to 
his claimed training or qualification as 
a parachutist.  All documents received 
should be associated with the claims 
file.

5.  After the above directives have been 
accomplished, to the extent reasonably 
possible, the RO should schedule the 
appellant for a VA orthopedic examination 
to determine the nature, severity, and 
etiology of his degenerative arthritis of 
the left knee.  The claims folder and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The report of examination 
should contain an account of all 
manifestations of the degenerative 
arthritis of the left knee found to be 
present.  The examiner should also 
comment on whether any manifestations 
noted are the result of any disorder 
originating in service, based on the 
examiner's review of the claims file, or 
whether any such manifestations are 
related to a post-service, intercurrent 
and superseding injury.  

6.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 ( 
1998).  


	(CONTINUED ON NEXT PAGE)




After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

